APPLICATION FOR REHEARING
No. 1602; Decided Feb. 7, 1940.
BY THE COURT:
This matter is presented to us on an application for rehearing. We have reread our original opinion in this matter and have again considered the citations of authorities there made, together with our analysis of the evidence. Counsel has pointed out certain comments of the Court, which are picked out from a long opinion, and upon which basis it is claimed that the Court erred in the application of the law to its finding of facts.
We are unable to detect any error in the matter and do not believe that anything could be gained by a rehearing, as all the matters were originally presented by counsel and carefully considered.
Application for rehearing denied.
HORNBECK, PJ., GEIGER & BARNES, JJ., concur.